DOYLE & BROUMAND, LLP
ATTORNEYS AT LAW

3154 ALBANY CRESCENT
THIRD FLOOR
BRONX, NEW YORE 10463

 

TEL. 718-706-2210 | FAX 718-884-1630
DOYLEBRGUMAND®GMAIL.COM

June 8, 2021

Honorable Judge Nicholas G. Garaufis
US District Courthouse-EDNY

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Percy, et al v about 8,773 Defendants
Index # 21-cv-02194

Dear Judge Garaufis:

A client sent to me a letter received today June 8, 2021, from Mr. Kernan re:
the above entitled dismissed with prejudice action, (which was not clear from his
letter). My client stated they had no idea of any kind about the case, so I searched
on PACER to find your dismissal order dated May 27, 2021.

As this attorney has some issues, I was not sure why he would write a letter,
such as he has. If there was anything to be written to these dismissed defendants,
then something simple, that the case was dismissed with prejudice, was all that was
needed. Rather, he sent his confusing letter dated June 1, 2021. Counsel clearly
should not ask my client, and maybe the thousands of other defendants, to contact
him. No one from here or my client’s office will contact him.

I am sorry to have written this, but feel I had to so inform the Court.

espectfully submitted,

ichael B. Doyle

cc: All Counsel via PACER
